Citation Nr: 0832462	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This appeal arises from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board of Veterans' Appeals (Board) in March 2007 issued a 
decision denying the veteran's claim.  The veteran appealed 
to United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In May 2008 the Court granted 
the Joint Motion for an Order Remanding the Board Decision on 
Appeal.  


FINDINGS OF FACT

The veteran's symptoms of PTSD result in occupational and 
social impairment with deficiencies in most areas.    



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has certain notice and assistance 
requirements upon receipt of a claim for benefits.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Because this appeal arises out of the rating 
decision that awarded service connection and assigned an 
initial evaluation, the foregoing notice requirements are not 
applicable.  

With respect to the duty to assist, VA obtained the private 
and VA medical records identified by the veteran.  Likewise, 
the veteran was afforded VA psychiatric evaluations in April 
2004 and March 2006.  The veteran and his spouse also 
appeared and gave testimony before the undersigned Veterans 
Law Judge in October 2006, and the veteran's spouse and his 
daughter submitted statements.  In July 2008, the veteran 
advised he had nothing else to submit.  

The veteran has reported he was found disabled due to a back 
disorder in 1988 or 1989 by the Social Security 
Administration (SSA). There is nothing in the record that 
indicates there are any diagnoses of PTSD dated prior to 
2003, and the veteran has only been treated for PTSD by VA.  
Thus, remanding the claim to obtain SSA records would only 
delay his claim and would not provide any additional relevant 
evidence.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, no additional development is 
warranted.  

Relevant Laws and Regulations.  Disability evaluations, in 
general, are intended to compensate for the average 
impairment of earning capacity resulting from service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  



The veteran's PTSD is rated under Diagnostic Code 9411.  This 
provides a 50 percent rating is to be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2007).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Factual Background and Analysis.  VA records indicate the 
veteran was admitted for treatment of chronic PTSD in June 
2003.  Discharge diagnoses included chronic PTSD, major 
depressive disorder , and panic disorder with agoraphobia.  A 
Global Assessment of Functioning Score (GAF) of 45 was 
assigned at discharge in July 2003.  The veteran's symptoms 
included sleep disturbance, symptoms consistent with a panic 
disorder and agoraphobia, hypervigilance, nightmares, 
flashbacks and significant anxiety.  A mental status 
evaluation revealed the veteran's affect was somewhat 
constricted and anxious.  His mood was depressed.  His speech 
was goal oriented.  He was alert and oriented in all spheres.  
He experienced intrusive thoughts and memories of events 
about once a month that caused him moderate distress.  He had 
intermittent recurring nightmares where he was in Vietnam and 
being chased.  He woke up from his nightmares soaked in sweat 
and feeling extremely frightened.  About once a month he 
experienced what he referred to as zoning out, when he 
realized he was thinking as if he was in Vietnam.  The smells 
of garbage and diesel fuel reminded him of being in Vietnam 
and were moderately distressing.  Reminders caused his heart 
rate to increase and his muscles to tense.  He avoided 
unwanted intrusive thoughts, and crowds, but found working in 
the yard was helpful.  It had become very difficult for him 
to become interested in things and he did not want to go 
anywhere.  He often felt distant from other people.  He had 
trouble getting and staying asleep.  He woke up a lot during 
the night most nights.  He had problems with anger.  He was 
especially vigilant and had a strong startle response.  He 
lived close to the hospital and when the helicopters went 
over he had such fear he had to run outside.  He did not 
report any occupational impairment related to his symptoms, 
but his vocational history since service had included eight 
jobs.  He had worked for the city of [redacted], in 
construction and in the mines.  

A VA psychiatric evaluation was conducted in April 2004.  The 
veteran reported his primary concerns were sleep problems, 
chronic anxiety and depression related to his PTSD.  He had 
been treated as an inpatient where he was started on 
medications.  He also had been seen for outpatient treatment 
and group therapy, which the veteran considered somewhat 
effective.   

After service the veteran was employed in a mine for 
approximately 12 years from 1976 to 1988.  He had been given 
Social Security Disability secondary to a back injury when he 
fell off a truck.  He had been married for 29 years.  He had 
three children.  His wife was present for the interview.  

The marriage and his relationship with his children had been 
severely compromised by the veteran's frequent angry 
outbursts.  Both the veteran and his spouse indicated he was 
socially isolated.  He had a problematic history of drinking 
up until the previous summer.  While he was working his anger 
had adversely affected his relationships with co-workers.  He 
had difficulty with activities of daily living such as 
getting out of bed and getting dressed.  He had longstanding 
problems with concentration and memory, some ritualistic and 
obsessive behaviors such as checking doors and windows at 
night, and panic attacks one to two times per month.  On a 
scale of 1 to 10 he rated his depression as a 10.  He had 
nightmares once or twice a week with frequent awakening and 
fragmented sleep.  

Psychometric testing, on the Beck anxiety scale revealed 
severe levels of anxiety.  He also had extremely severe 
levels of depression.  Chronic PTSD was diagnosed and a GAF 
of 50 was assigned.  

A letter from the veteran's daughter received in August 2004 
reveals the veteran tended to withdraw at times.  He was 
unable to function in stressful situations.  He did not 
verbalize his feelings, and he tended to be sleepy and have 
practically no energy to perform normal daily tasks during 
those times.  He had difficulty making decisions on his own, 
and he became overwhelmed with familial situations.  He often 
repeated the same thought or incident as if it was the first 
time.  He was forgetful.  

In March 2005, the veteran's spouse indicated the veteran was 
chronically depressed.  He had shared with her that he had 
nightmares on a nightly basis which allowed for little sleep.  
He physically acted out situations in his nightmares and on a 
few occasions he had held her down.  He had difficulty every 
morning and rousing him out of bed was difficult.  He avoided 
social situations, and he was no longer active in the church, 
where previously he had chaired events.  He declined requests 
to help out and do small tasks.  Mentally he found public 
situations overwhelming.  Even with his immediate family he 
had difficulty concentrating and enjoying conversations.  He 
was easily confused in conversations and would repeat parts 
of his day.  He had difficulty remembering names and dates.  
He would complain of a physical ailment to be able to leave a 
social situation.  He could not take interest in an issue 
without becoming completely overwhelmed.  He would obsess 
over daily tasks such as washing dishes but never complete 
the task.  He was sometimes socially inappropriate and would 
misread when people were joking with him.   

A VA psychiatric evaluation was conducted in March 2006.  The 
VA psychiatrist reviewed the medical records but the claims 
folder was not made available.  The veteran was appropriately 
dressed.  He had persistent mannerisms and was restless.  His 
speech was spontaneous.  His affect was appropriate.  His 
attention was intact, but he was unable to do serial sevens 
or spell a word backwards.  The VA psychiatrist commented 
that the inability to do serial 7s or spell backwards was 
more likely due to strong interest in not failing.  There was 
no gross memory deficit otherwise noted.  He was oriented to 
person, time and place.  His thought process was goal 
directed, relevant and coherent.  He had some suicidal 
ideation and was preoccupied with one or two topics.  There 
was no evidence of delusions, but it was indicated the 
veteran had severe sleep impairment.  There was no 
inappropriate behavior.  He had panic attacks.  There were no 
episodes of violence.  He had only occasional suicidal 
thoughts, and was able to maintain his personal hygiene.  He 
did not have a problem with daily activities.  His remote, 
recent and immediate memory was normal.  A GAF score of 40 
was assigned, and the VA psychiatrist noted the veteran was 
unemployable and prognosis was poor due to health reasons.  

The veteran and his spouse appeared and gave testimony before 
the undersigned Veterans Law Judge in October 2006.  The 
veteran testified he had periods when he lost track of time.  
(T-3).  Sometimes he got really mad and felt like punching 
someone but he did not.  His spouse noted the veteran got 
very nervous when his family was around.  He isolated 
himself.  The veteran had not thought about how to kill 
himself.  He had panic attacks every other day or headaches.  
She had taken him to the hospital five or six times because 
the veteran thought he was having a heart attack.  When the 
veteran was asked if he had ever been told that his PTSD 
would preclude him from working he said he did not think so.  
He had stopped working in 1988 due to his back.  The veteran 
stated that if his back was fine he would probably try to 
work.  (T-17,18).  The veteran thought he could take an 8 
hour work day.  (T-19).  

In this case, the veteran has been unable to work since 1988, 
due to a back disability, and therefore, there is no current 
work context in which to judge impairment from PTSD symptoms.  
However, in addition to impairment in a work context, a 70 
percent evaluation may be assigned where symptoms cause 
deficiencies in most areas of a person's life, i.e., family 
relations, judgment, thinking or mood, due to various 
enumerated symptoms, or symptoms such as those enumerated.  
The foregoing record is considered to satisfactorily describe 
such deficiencies.  The veteran appears to experience near 
continuous depression, and unable to establish and maintain 
effective relationships.  Also exhibited were obsessive 
rituals (as for instance, securing his house at night), and 
he had difficulty adapting to stress associated with making 
family decisions.  Accordingly, while the veteran has not 
exhibited illogical or obscure speech, impaired impulse 
control, spatial disorientation or neglect of personal 
hygiene, the Board concludes that it may be reasonably 
concluded the disability picture more nearly approximates the 
criteria for a 70 percent evaluation.  

The Board also considered whether a higher rating than 70 
percent is warranted.  The evidence does not indicate the 
veteran had gross impairment of thought processes or 
communication.  There is no documentation of any delusions or 
hallucinations.  No grossly inappropriate behavior has been 
reported, and no evidence of him endangering others or 
himself.  Likewise, the veteran has been able to maintain his 
personal hygiene, is oriented to time and place, and there is 
no report of inability to remember close relatives.  The 
veteran's symptoms do not meet the enumerated criteria for a 
total rating, nor are they similar to those so enumerated.  
Indeed, the veteran simply has not demonstrated total 
occupation and social impairment due to PTSD.  He has been 
married for over 29 years, and his unemployment is secondary 
to a back disability.  The veteran himself did not consider 
PTSD as precluding employment.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  The Board has 
found no variation in the level of impairment during the 
rating period and for that reason staged ratings are not 
assigned.  

Likewise, referral to the appropriate office for an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted 
since frequent hospitalization is not shown, nor marked 
interference with employment from PTSD.  


ORDER

An initial 70 percent rating for PTSD is granted, subject to 
regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


